--------------------------------------------------------------------------------

Exhibit 10.3


SUBORDINATION AGREEMENT


1    THIS SUBORDINATION AGREEMENT, dated as of August 17, 2009, is made by
Richard P. Kiphart (the “Subordinated Creditor”), for the benefit of M&I
Business Credit, LLC, a Minnesota limited liability company (with its
participants, successors and assigns, “Lender”).


2    Nature Vision, Inc., a Minnesota corporation and Nature Vision Operating,
Inc., a Minnesota corporation (each a “Borrower” and collectively, the
“Borrowers”) are now or hereafter may be indebted to Lender on account of loans
or the other extensions of credit or financial accommodations from Lender to the
Borrowers, or to any other person under the guaranty or endorsement of the
Borrowers.


3    The Subordinated Creditor has made or may make loans or grant other
financial accommodations to one or both Borrowers.


4    As a condition to making any loan or extension of credit to the Borrowers,
Lender has required that the Subordinated Creditor subordinate the payment of
the Subordinated Creditor’s loans and other financial accommodations to the
payment of any and all indebtedness of the Borrowers to Lender.  Assisting the
Borrowers in obtaining credit accommodations from Lender and subordinating his
interests pursuant to the terms of this Agreement are in the Subordinated
Creditor’s best interest.


5    ACCORDINGLY, in consideration of the loans and other financial
accommodations that have been made and may hereafter be made by Lender for the
benefit of the Borrowers, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Subordinated
Creditor hereby agrees as follows:


6   1.       Definitions.  As used herein, the following terms have the meanings
set forth below:


.1            “Borrower Default” means a Default or Event of Default as defined
in any agreement or instrument evidencing, governing, or issued in connection
with Lender Indebtedness, including, but not limited to, the Credit Agreement,
or any default under or breach of any such agreement or instrument.


“Collateral” means all collateral now or hereafter securing payment of Lender
Indebtedness, including all proceeds thereof.


“Credit Agreement” means that certain Credit and Security Agreement dated
November 8, 2007, by and between the Borrowers and as the same may be amended,
supplemented or restated from time to time.


“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.


“Lender Indebtedness” is used herein in its most comprehensive sense and means
any and all advances, debts, obligations and liabilities of the Borrowers to
Lender, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement at any time entered into
by the Borrowers with Lender, and whether the Borrowers may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.


“Subordinated Indebtedness” means all obligations arising under the Subordinated
Note and each and every other debt, liability and obligation of every type and
description which the Borrowers may now or at any time hereafter owe to the
Subordinated Creditor, whether such debt, liability or obligation now exists or
is hereafter created or incurred, and whether it is or may be direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or joint, several or joint and several.

 
 

--------------------------------------------------------------------------------

 

“Subordinated Note” means the Promissory Note executed by one or both Borrower,
dated as of August 17, 2009, payable to the order of the Subordinated Creditor
in the original principal amount of $200,000, together with all renewals,
extensions and modifications thereof and any note or notes issued in
substitution therefor.


7    2.       Subordination.  The payment of all of the Subordinated
Indebtedness is hereby expressly subordinated to the extent and in the manner
hereinafter set forth to the payment in full of Lender Indebtedness; and
regardless of any priority otherwise available to the Subordinated Creditor by
law or by agreement, Lender shall hold a first priority Lien in the Collateral,
and any Lien claimed therein by the Subordinated Creditor shall be and remain
fully subordinate for all purposes to the Lien of Lender therein for all
purposes whatsoever.  The Subordinated Indebtedness shall continue to be
subordinated to Lender Indebtedness even if Lender Indebtedness is deemed
unsecured, under-secured, subordinated, avoided or disallowed under the United
States Bankruptcy Code or other applicable law.


8    3.       Payments.  Until all of Lender Indebtedness has been paid in full
and Lender has released its Lien in the Collateral, the Subordinated Creditor
shall not, without Lender’s prior written consent, demand, receive or accept any
payment (whether of principal, interest or otherwise) from the Borrowers in
respect of the Subordinated Indebtedness, or exercise any right of or permit any
setoff in respect of the Subordinated Indebtedness.


9    4.       Receipt of Prohibited Payments. If the Subordinated Creditor
receives any payment on the Subordinated Indebtedness that the Subordinated
Creditor is not entitled to receive under the provisions of this Agreement, the
Subordinated Creditor will hold the amount so received in trust for Lender and
will forthwith turn over such payment to Lender in the form received (except for
the endorsement of the Subordinated Creditor where necessary) for application to
then-existing Lender Indebtedness (whether or not due), in such manner of
application as Lender may deem appropriate.  If the Subordinated Creditor
exercises any right of setoff which the Subordinated Creditor is not permitted
to exercise under the provisions of this Agreement, the Subordinated Creditor
will promptly pay over to Lender, in immediately available funds, an amount
equal to the amount of the claims or obligations offset.  If the Subordinated
Creditor fails to make any endorsement required under this Agreement, Lender, or
any of its officers or employees or agents on behalf of Lender, is hereby
irrevocably appointed as the attorney-in-fact (which appointment is coupled with
an interest) for the Subordinated Creditor to make such endorsement in the
Subordinated Creditor’s name.


10 5.       Action on Subordinated Indebtedness. The Subordinated Creditor will
not commence any action or proceeding against the Borrowers to recover all or
any part of the Subordinated Indebtedness, or join with any creditor (unless
Lender shall so join) in bringing any proceeding against the Borrowers under any
bankruptcy, reorganization, readjustment of debt, arrangement of debt
receivership, liquidation or insolvency law or statute of the federal or any
state government, or take possession of, sell, or dispose of any Collateral, or
exercise or enforce any right or remedy available to the Subordinated Creditor
with respect to any such Collateral, unless and until Lender Indebtedness has
been paid in full and Lender has released its Lien in the Collateral.


11 6.       Action Concerning Collateral.


.1   (a)      Notwithstanding any Lien now held or hereafter acquired by the
Subordinated Creditor, Lender may take possession of, sell, dispose of, and
otherwise deal with all or any part of the Collateral, and may enforce any right
or remedy available to it with respect to the Borrowers or the Collateral, all
without notice to or consent of the Subordinated Creditor.


.2   (b)      In addition, and without limiting the generality of the foregoing,
if the Lender requests that the Subordinated Creditor release its security
interest or lien in connection with the sale or disposition of any Collateral,
then (i) Lender shall notify the Subordinated Creditor in writing of such
request and provide a description of the Collateral to be sold; and (ii) the
Subordinated Creditor hereby authorizes the Lender (and irrevocably appoints
Lender, or any of its officers or employees on behalf of Lender, as the
attorney-in-fact for the Subordinated Creditor (which appointment is coupled
with an interest) with the full power) to file a partial release of Subordinated
Creditor’s security interest or lien in such Collateral and the Subordinated
Creditor shall be deemed to have consented to such sale or disposition.

 
 

--------------------------------------------------------------------------------

 

.3  (c)       Lender shall have no duty to preserve, protect, care for, insure,
take possession of, collect, dispose of, or otherwise realize upon any of the
Collateral, and in no event shall Lender be deemed the Subordinated Creditor’s
agent with respect to the Collateral.  All proceeds received by Lender with
respect to any Collateral may be applied, first, to pay or reimburse Lender for
all costs and expenses (including reasonable attorneys’ fees) incurred by Lender
in connection with the collection of such proceeds, and, second, to any Lender
Indebtedness secured by Lender’s Lien in that Collateral in any order that it
may choose.


12  7.        Bankruptcy and Insolvency.  In the event of any receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization
or arrangement with creditors, whether or not pursuant to bankruptcy law, the
sale of all or substantially all of the assets of the Borrowers, dissolution,
liquidation or any other marshalling of the assets or liabilities of the
Borrowers, the Subordinated Creditor will file all claims, proofs of claim or
other instruments of similar character necessary to enforce the obligations of
the Borrowers in respect of the Subordinated Indebtedness and will hold in trust
for Lender and promptly pay over to Lender in the form received (except for the
endorsement of the Subordinated Creditor where necessary) for application to the
then-existing Lender Indebtedness, any and all moneys, dividends or other assets
received in any such proceedings on account of the Subordinated Indebtedness,
unless and until Lender Indebtedness has been paid in full and Lender’s Lien in
the Collateral has been terminated.  If the Subordinated Creditor shall fail to
take any such action, Lender, as attorney-in-fact for the Subordinated Creditor,
may take such action on the Subordinated Creditor’s behalf.  The Subordinated
Creditor hereby irrevocably appoints Lender, or any of its officers or employees
on behalf of Lender, as the attorney-in-fact for the Subordinated Creditor
(which appointment is coupled with an interest) with the power but not the duty
to demand, sue for, collect and receive any and all such moneys, dividends or
other assets and give acquittance therefor and to file any claim, proof of claim
or other instrument of similar character, to vote claims comprising Subordinated
Indebtedness to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension and to take such other
action in Lender’s own name or in the name of the Subordinated Creditor as
Lender may deem necessary or advisable for the enforcement of the agreements
contained herein; and the Subordinated Creditor will execute and deliver to
Lender such other and further powers-of-attorney or instruments as Lender may
request in order to accomplish the foregoing.  If Lender desires to permit the
use of cash collateral or to provide post-petition financing to the Borrowers,
the Subordinated Creditor shall not object to the same or assert that its
interests are not being adequately protected.
 
13  8.       Restrictive Legend; Transfer of Subordinated Indebtedness.  The
Subordinated Creditor will cause the Subordinated Note and all other notes,
bonds, debentures or other instruments evidencing the Subordinated Indebtedness
or any part thereof to contain a specific statement thereon to the effect that
the indebtedness thereby evidenced is subject to the provisions of this
Agreement, and the Subordinated Creditor will mark its books conspicuously to
evidence the subordination effected hereby.  Attached hereto as Exhibit A is a
true and correct copy of the Subordinated Note bearing such legend.  At the
request of Lender, the Subordinated Creditor shall deposit with Lender the
Subordinated Note and all of the other notes, bonds, debentures or other
instruments evidencing the Subordinated Indebtedness, which notes, bonds,
debentures or other instruments may be held by Lender so long as any Lender
Indebtedness remains outstanding or Lender’s Lien in the Collateral has not been
terminated.  The Subordinated Creditor is the lawful holder of the Subordinated
Note and has not transferred any interest therein to any other person or
entity.  Without the prior written consent of Lender, the Subordinated Creditor
will not assign, transfer or pledge to any other person any of the Subordinated
Indebtedness or agree to a discharge or forgiveness of the same.


14  9.       Continuing Effect.  This Agreement shall constitute a continuing
agreement of subordination, and Lender may, without notice to or consent by the
Subordinated Creditor, modify any term of Lender Indebtedness in reliance upon
this Agreement.  Without limiting the generality of the foregoing, Lender may,
at any time and from time to time, without the consent of or notice to the
Subordinated Creditor and without incurring responsibility to the Subordinated
Creditor or impairing or releasing any of Lender’s rights or any of the
Subordinated Creditor’s obligations hereunder:

 
 

--------------------------------------------------------------------------------

 

.1   (a)      change the interest rate or change the amount of payment or extend
the time for payment or renew or otherwise alter the terms of any Lender
Indebtedness or any instrument evidencing the same in any manner;


.2   (b)      sell, exchange, release or otherwise deal with any property at any
time securing payment of Lender Indebtedness or any part thereof;


.3   (c)      release anyone liable in any manner for the payment or collection
of Lender Indebtedness or any part thereof;


.4   (d)      exercise or refrain from exercising any right against the
Borrowers or any other person (including the Subordinated Creditor); and


.5   (e)      apply any sums received by Lender, by whomsoever paid and however
realized, to Lender Indebtedness in such manner as Lender shall deem
appropriate.


1510.     No Commitment.  None of the provisions of this Agreement shall be
deemed or construed to constitute or imply any commitment or obligation on the
part of Lender to make any future loans or other extensions of credit or
financial accommodations to the Borrowers.


The Subordinated Creditor hereby waives any and all right to require the
marshalling of assets in connection with the exercise of any of Lender’s
remedies permitted by applicable law or agreement.


16  11.     Notice.  All notices and other communications hereunder shall be in
writing and shall be (i) personally delivered, (ii) transmitted by registered
mail, postage prepaid, or (iii) transmitted by telecopy, in each case addressed
to the party to whom notice is being given at its address as set forth below:
If to Lender:
M&I Business Credit, LLC
Suite 450
651 Nicollet Mall
Minneapolis, MN 55402-1657
Attention: Tom Kopacek
Telecopier:  (612) 677-8798
If to the Subordinated Creditor:
Richard P. Kiphart
c/o William Blair & Company
222 West Adams Street
Chicago, IL 60603
Telecopier: (312) 236-2260
or at such other address as may hereafter be designated in writing by that
party.  All such notices or other communications shall be deemed to have been
given on (i) the date received if delivered personally, (ii) the date of posting
if delivered by mail, or (iii) the date of transmission if delivered by
telecopy.

 
 

--------------------------------------------------------------------------------

 

17   12.     Conflict in Agreements.  If the subordination provisions of any
instrument evidencing Subordinated Indebtedness conflict with the terms of this
Agreement, the terms of this Agreement shall govern the relationship between
Lender and the Subordinated Creditor.


18   13.     No Waiver.  No waiver shall be deemed to be made by Lender of any
of its rights hereunder unless the same shall be in writing signed on behalf of
Lender, and each such waiver, if any, shall be a waiver only with respect to the
specific matter or matters to which the waiver relates and shall in no way
impair the rights of Lender or the obligations of the Subordinated Creditor to
Lender in any other respect at any time.


19   14.     Binding Effect; Acceptance.  This Agreement shall be binding upon
the Subordinated Creditor and the Subordinated Creditor’s heirs, legal
representatives, successors and assigns and shall inure to the benefit of Lender
and its participants, successors and assigns irrespective of whether this or any
similar agreement is executed by any other creditor of the Borrowers.  Notice of
acceptance by Lender of this Agreement or of reliance by Lender upon this
Agreement is hereby waived by the Subordinated Creditor.


20   15.     Miscellaneous.  The paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.  This Agreement may be executed in any number of
counterparts and by facsimile (including electronic communication), each of
which shall be an original, but all of which together shall constitute one
instrument.


21   16.     Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial.  This Agreement shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Minnesota.  Each
party consents to the personal jurisdiction of the state and federal courts
located in the State of Minnesota in connection with any controversy related to
this Agreement, waives any argument that venue in any such forum is not
convenient, and agrees that any litigation initiated by any of them in
connection with this Agreement may be venued in either the state or federal
courts located in Hennepin County, Minnesota.  THE PARTIES WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT.
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Subordinated Creditor has executed this Agreement as of
the date and year first written above.

 
SUBORDINATED CREDITOR:
     
/s/ Richard P. Kiphart
 
Richard P. Kiphart

 

--------------------------------------------------------------------------------


 
Acknowledgment by Borrowers


22           The undersigned, being the Borrowers referred to in the foregoing
Agreement, hereby (i) acknowledges receipt of a copy thereof, (ii) agrees to all
of the terms and provisions thereof, (iii) agrees to and with Lender that it
shall make no payment on the Subordinated Indebtedness that the Subordinated
Creditor would not be entitled to receive under the provisions of the Agreement,
(iv) agrees that any such payment will constitute a default under Lender
Indebtedness, and (v) agrees to mark its books conspicuously to evidence the
subordination of the Subordinated Indebtedness effected hereby.





 
NATURE VISION, INC.
 
By:
/s/Jeffery P. Zernov
   
Jeffery P. Zernov
   
Its: President – Chief Executive Officer
             
NATURE VISION OPERATING, INC.
 
By:
/s/Jeffery P. Zernov
   
Jeffery P. Zernov
   
Its: President – Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


attach copy of Subordinated Note with following legend:
“THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY RICHARD
P. KIPHART IN FAVOR OF M&I BUSINESS CREDIT, LLC, DATED AUGUST 17, 2009.”




DEMAND PROMISSORY NOTE
$200,000
August 17, 2009





FOR VALUE RECEIVED, Nature Vision, Inc., a Minnesota corporation (the “Company”)
promises to pay to Richard Kiphart or his successors or assigns (“Holder”), ON
DEMAND AT ANY TIME, at such place as the Holder of this Note may designate in
writing to the Company, the principal sum of Two Hundred Thousand Dollars
($200,000.00), together with simple interest on the unpaid principal balance
from the date of this Note until fully paid at the rate of fifteen percent (15%)
per annum, based on actual days elapsed in a year of 365 days.  Principal and
interest are due and payable in lawful money of the United States of
America.  To the extent that funds in excess of $100,000 are available to the
Company after M&I Business Credit, LLC has been paid in full, the Company will
pay such funds to Holder with or without any demand.


This Note may be fully or partially prepaid at any time without penalty or
premium.  Any prepayment shall be applied first to accrued but unpaid interest
and the remainder to principal.


The Company waives presentment, dishonor, protest, demand, diligence, notice of
protest, notice of demand, notice of dishonor, notice of nonpayment, and any
other notice of any kind otherwise required by law in connection with the
delivery, acceptance, performance, default, enforcement or collection of this
Note and expressly agrees that this Note, or any payment hereunder, may be
extended or subordinated (by forbearance or otherwise) at any time, without in
any way affecting the liability of the Company.


The Company agrees to pay on demand all reasonable costs of collecting or
enforcing payment under this Note, including attorney fees and legal expenses,
whether through courts of original jurisdiction, courts of appellate
jurisdiction, or bankruptcy courts, or through other legal proceedings.


This Note may not be amended or modified, nor shall any waiver of any provision
hereof be effective, except only by an instrument in writing signed by the party
against whom enforcement of any amendment, modification, or waiver is
sought.  This Note shall be governed by and construed according to the laws of
the State of Minnesota without regard to conflicts of laws principles.



 
NATURE VISION, INC.
                   
By:
     
Its:
   



THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY RICHARD
KIPHART IN FAVOR OF M&I BUSINESS CREDIT, LLC, DATED AUGUST 17, 2009.
 
 

--------------------------------------------------------------------------------